                     Case 3:19-cv-01162-JCS Document 1-4 Filed 03/01/19 Page 1 of 1




    Arturo Aguilar                                                Linn Star Transfer, Inc.; Kevin Abbey
                                        Contra Costa County, CA                                           Linn County, Iowa

                                               John Boggs, and
                                               Roman Zhuk,                       Mollie Burks, Sat Sang Khalsa, Gordon Rees, Scully,
     Fine, Boggs & Perkins LLP, 80 Stone Pine Rd., Ste 210,       Mansukhani, LLP, 275 Battery St., Ste 2000, San Francisco, CA
Half Moon Bay, CA 94019; Tel: 650-712-8908                        94111; Tel: 415-986-5900




                                                                                   s/Sat Sang Khalsa (California SBN 256130)
       3/1/2019
